                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ALEX GUILLERMO SANCHEZ,

              Plaintiff,

v.                                                             No. CV 18-989 CG

NANCY A. BERRYHILL, Acting
Commissioner of the Social
Security Administration,

              Defendant.

                     ORDER TO SEAL ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Seal

Administrative Record, (Doc. 11), filed January 4, 2019. The Court, having considered

the Motion, noting it is unopposed, and being fully advised in the premises, finds that

there is good cause for granting the Motion.

       IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to Seal

Administrative Record, (Doc. 11), is GRANTED, and the administrative record lodged

by Defendant in the above-referenced case shall be permanently sealed. Access to the

administrative record shall be limited to the Court and the case participants only.




                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
